Citation Nr: 0736320	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-15 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a right testicle 
disorder, claimed as status post right inguinal hernia 
repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1976 to May 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim.

The veteran participated in a Board video conference hearing 
in January 2007 with the undersigned Veterans Law Judge.  A 
transcript of that proceeding has been associated with the 
veteran's claims folder.

This claim was previously remanded by the Board in March 2007 
for additional development.  

The Board notes that during the video conference hearing, the 
veteran indicated that he continues to suffer from groin 
cysts, for which he was treated in service.  This matter is 
REFERRED back to the RO for appropriate action.


FINDING OF FACT

The veteran does not have a right testicle disorder/inguinal 
hernia that is the result of a disease or injury in service.


CONCLUSION OF LAW

The veteran's right testicle disorder/inguinal hernia was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).


Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

A letter dated in August 2004 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 
187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The August 2004 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini II, at 
120-21.  

The veteran was provided with notice of how VA determines 
effective dates and disability ratings in the March 2006, 
October 2006 and April 2007 notice letters, compliant with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  These 
letters were followed by subsequent adjudications in October 
2006 and August 2007.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The Board notes that during 
the veteran's Board video conference hearing the veteran 
referenced outstanding private treatment records from Aultman 
Hospital in Canton, Ohio from late 1979.  The veteran was 
afforded an additional 30 days to obtain these documents and 
none were forthcoming.  The veteran's representative noted 
during the hearing that, due to the amount of time that had 
lapsed since treatment, the likelihood of obtaining these 
records was not high.  The veteran did not contact VA to 
assist him in obtaining these records.  The Board notes that 
the duty to assist is not always a one-way street.  If the 
veteran wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

The veteran was afforded a VA medical examination in June 
2007 to obtain an opinion as to whether his right testicle 
disorder could be directly attributed to service.  Further 
examination or opinion is not needed on the claim because, at 
a minimum, there is no persuasive and competent evidence that 
the claimed condition may be associated with the veteran's 
military service.  This is discussed in more detail below.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Merits of the Claim

The veteran contends that his present status post right 
inguinal hernia repair/right testicle disorder is the result 
of a lifting incident in service, which marked the onset of a 
20 year history of stomach and groin pain.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2007).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Review of the veteran's service medical records is completely 
negative for any complaints of a right testicle disorder or a 
right inguinal hernia.  The veteran's entrance examination 
was negative for any abnormalities.  See Standard Form (SF) 
88, April 22, 1976; SF 93, April 22, 1976.  In January 1977, 
the veteran was seen with complaints of a cyst on his right 
leg in the groin area, which was attributed to folliculitis.  
He was seen again in November 1977 with additional complaints 
of pain and swelling of the right groin area.  He was 
diagnosed with a groin infection.  The veteran's separation 
examination was also completely negative for any complaints 
or treatment of a right testicle disorder and/or a right 
inguinal hernia.  See SF 88, May 8, 1979; SF 93, May 8, 1979.  
Thus, the veteran has not met element (2) of Hickson, supra.

In October 2003, the veteran was seen at the VA Medical 
Center (VAMC) with complaints of a burning sensation in his 
stomach for the prior two days.  He stated that he had 
similar problems in August 2003 and was told that he needed 
emergency hernia surgery.  A mass of the right groin area was 
noted.  The assessment was a right inguinal hernia that was 
not incarcerated or strangulated.  The veteran was later seen 
at the VAMC in August 2004 for the right inguinal hernia 
repair in August 2004.  The Board concedes that the veteran 
has a right testicular disorder.  See Hickson, supra.

With regard to the question of nexus, the Board finds that 
the evidence of record does not support the veteran's 
contention that his current right testicular disorder is 
related to service.  

Evidence in support of the veteran's claim includes the 
October 9, 2003 VAMC treatment note that stated the veteran 
reported having a groin mass for approximately 20 years.  The 
physician did not review the veteran's claims folder in this 
instance and was not personally familiar with the veteran's 
medical history.  It is clear that he was merely repeating 
history provided by the veteran.  In Black v. Brown, 5 Vet. 
App. 177, 180 (1993), the Court stated that the Board may 
discount medical opinions that amount to general conclusions 
based on history furnished by the veteran and that are 
unsupported by the clinical evidence.  This case applies to 
the facts of the veteran's claim for the reasons stated 
above.

The only remaining evidence in favor of the veteran's 
contention are his own personal statements and testimony.  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  He is not, however, competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder because he does 
not have the requisite medical knowledge or training.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence).

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The veteran participated in a VA 
examination in June 2007.  The examiner reviewed the 
veteran's claims folder in conjunction with the examination.  
The physical examination revealed the veteran's left testicle 
was normal and non-tender and the right testicle was very 
atrophic and soft.  Bulbocavernosus reflex was normal.  Lab 
data, including complete blood count (CBC) and renal panel 
were normal.  The examiner noted the veteran's separation 
examination, where no abnormalities were noted.  The examiner 
noted the lack of evidence of hernia in service, the valsalva 
maneuver was normal and the testicles were not commented on 
and were felt to be completely normal.  

In reviewing the VAMC treatment records, the examiner noted 
the veteran was seen in October 2003 for scrotal ultrasound 
when he complained of a right groin mass that was thought to 
be a hernia.  The ultrasound revealed a normal left testicle 
and the right testicle was atrophic, heterogeneous and was 
very small.  The veteran then underwent right inguinal hernia 
repair in August 2004.  The examiner stated that it was clear 
that the veteran's atrophic testicle was present prior to his 
hernia surgery and not the result of the hernia surgery.  The 
veteran's records did not indicate any difficulties with any 
abnormalities, atrophy or infection of the testicles during 
service.  It could not be determined at what point between 
the veteran's separation in 1979 and his ultrasound in 2003 
that the veteran may have suffered atrophy of his testicle.  
It was not felt that the veteran's testicular atrophy was the 
result of his service.

Here, the Board finds the VA examination report to be the 
most persuasive.  The examiner thoroughly reviewed the 
veteran's claims folder in conjunction with the examination 
and provided sound reasons and bases for the negative 
opinion.

The Board also notes that the veteran was discharged from 
service in 1979.  The first records of medical treatment for 
a right testicle disorder/inguinal hernia were in the 2003, 
almost 25 years after he was discharged.  The Board notes 
that this absence of evidence constitutes negative evidence 
tending to disprove the claim that the veteran had an injury 
in service, which resulted in chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 
38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of continuing right testicle disorder/inguinal 
hernia complaints, symptoms, or findings for approximately 25 
years between the period of active duty and the medical 
reports dated in 2003 is itself evidence which tends to show 
that right testicle disorder/inguinal hernia did not have 
their onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003). 

The veteran has not established that he suffered from a 
testicular injury in service, nor has he provided positive 
medical nexus evidence in support of his claim.  As such, his 
claim must fail.  See Hickson, supra.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection, and the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist regarding 
the veteran's claim that his current right testicle disorder 
or inguinal hernia are related to service.  There is not an 
approximate balance of evidence.  


ORDER

Entitlement to service connection for a right testicle 
disorder, claimed as status post right inguinal hernia 
repair, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


